Citation Nr: 0209311	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1999 and August 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for hemorrhoids and a compensable rating for allergic 
rhinitis, respectively.

The Board remanded this case in April 2001 to have the RO 
reconsider its denial of service connection for hemorrhoids 
in light of the enactment in November 2000 of the Veterans 
Claims Assistance Act of 2000 (VCAA) and to have the RO issue 
a statement of the case in reply to a notice of disagreement 
with the denial of the claim for a compensable rating for 
allergic rhinitis.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

On remand, the RO issued a statement of the case in April 
2001 on the issue of a compensable rating for allergic 
rhinitis.  However, the veteran did not file a substantive 
appeal with this issue, and therefore the Board does not have 
jurisdiction of it.  In a March 2002 Written Brief 
Presentation, the veteran's representative argues that the 
Board should accept a VA Form 9 submitted in March 2000 in 
connection with a claim for service connection for a 
respiratory condition as the substantive appeal for allergic 
rhinitis claim because the veteran did not know how to frame 
his original claim for increase and, although he had 
mischaracterized it at first, the mischaracterization of the 
issue was corrected at the RO.  He argues that the March 2000 
Form 9 is therefore valid, and the Manlincon remand of the 
allergic rhinitis claim is moot.  He argues that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Akles v. Derwinski, 1 Vet. App. 118, 120-21 (1991), that 
there is no requirement in the law that a veteran must 
specify with precision the statutory or regulatory provision 
under which he is seeking benefits and that the law places 
the burden on VA to ensure that each veteran is informed of 
all benefits to which he is entitled.

The veteran claimed service connection for a respiratory 
condition in a February 1999 statement in which he also 
asserted that he had filed for this condition in 1954 and was 
told that it was rated less than 10 percent disabling.  The 
RO obtained recent VA medical records which showed diagnoses 
that included a history of lung cancer and allergic rhinitis.  
In an effort to clarify the claim, the RO wrote to the 
veteran in July 1999 and told him that records from his 
claims folder did not show that he had filed a claim and been 
granted service connection for a respiratory disorder, but 
that his claims file did show that service connection was 
granted for allergic rhinitis, evaluated at less than 10 
percent disabling.  The veteran never withdrew his claim for 
service connection for a respiratory condition, and the RO 
denied the claim in a December 1999 rating decision that the 
veteran appealed to the Board.

At a March 2000 hearing before a VA hearing officer, the 
veteran clarified that he was not seeking service connection 
for a respiratory condition but rather wanted a compensable 
rating for allergic rhinitis and that he wished to testify 
about that condition.  He submitted a written statement 
clarifying the issue.  In an August 2000 supplemental 
statement of the case, the RO noted that the veteran had 
withdrawn the issue of service connection for a respiratory 
condition and informed him that the claim for a compensable 
rating for allergic rhinitis was not currently on appeal and 
would be addressed in a separate decision.  The RO denied the 
allergic rhinitis claim in August 2000.  The veteran was sent 
a copy of that rating decision in September 2000 and informed 
that if he thought the decision was wrong he should write and 
tell the RO why, and he notified of his appeal rights.  In 
October 2000, the RO received a statement in which the 
veteran noted that he was treated in service for an allergy 
and was told his hemorrhoid was not a problem and that, when 
he was discharged, he was told his condition was less than 10 
percent disabling.  The veteran requested that the RO 
consider this matter.

In April 2001, the Board construed the October 2000 statement 
as a notice of disagreement with the denial of a compensable 
rating for allergic rhinitis, and remanded the case for the 
RO to issue a statement of the case.  The RO did so that same 
month and informed the veteran that, if he wished to continue 
his appeal, he must file a VA Form 9 substantive appeal and 
provided him with a copy of the Form and instructions for 
completing it.  The veteran did not respond.

Although a veteran need not specify with precision the legal 
provisions under which he is seeking benefits, he still must, 
at a minimum, "identify the benefit sought".  38 C.F.R. 
§ 3.155.  In this case, the RO attempted to assist the 
veteran in clarifying the benefit he was seeking prior to 
adjudicating his claim for service connection for a 
respiratory condition by writing to him in July 1999.  When 
the claim finally was clarified at the hearing, the RO took 
the appropriate course of action and withdrew the service 
connection claim and adjudicated the claim for a compensable 
rating for allergic rhinitis.  The veteran was properly 
informed of his appeal rights with regard to this claim, and 
the Board's remand in accordance with the holding in 
Manlincon was also a measure taken to afford the veteran 
every opportunity to appeal the claim.

The Board's jurisdiction is determined by statute.  
38 U.S.C.A. § 7105(a), (c), (d).  Appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  In this case, the veteran had every opportunity 
to compete his appeal of the claim for a compensable rating 
for allergic rhinitis, and he did not do so.  Therefore, the 
Board does not have the authority to review that issue on 
appeal.


FINDINGS OF FACT

The veteran's currently diagnosed hemorrhoids are not shown 
to be related to active duty.


CONCLUSION OF LAW

Hemorrhoids were not incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2001);
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction to this decision, there has been 
a significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2002).  Among other things, this law eliminated the 
former requirement in the law that the claimant submit a well 
grounded claim before being afforded assistance in the 
claim's development by VA.  The new law also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order for 
the claim to be granted and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  The law applies to all claims filed on or after the 
date of its enactment or, as in this case, filed before the 
date of enactment and not yet subject to a final decision as 
of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West Supp. 2002); cf. Dyment v. Principi, No. 00-7075, slip 
op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect); Bernklau v. Principi, 
No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 2002) 
(suggesting that a proceeding which was complete before VA, 
but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that it 
remanded the claim in April 2001 for the RO to reconsider its 
December 1999 rating decision, in which it denied service 
connection for hemorrhoids on the basis that the claim was 
not well grounded, in light of the enactment of the VCAA in 
November 2000.  On remand, the RO sent the veteran a letter, 
dated in April 2001, notifying him about the new law and 
informing him of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In addition, the 
statement of the case and the supplemental statements of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement of section 5103 of the 
new statute.  They notify the veteran and his representative 
of the evidence necessary to substantiate his claim.  All 
evidence and records identified by the veteran as relevant to 
his claim have been obtained for review.  VA has accorded the 
veteran a personal hearing and VA examinations in relation to 
his claim.

The veteran's service medical records are negative for 
complaints or findings of hemorrhoids.  In November 1953, the 
veteran was seen for complaints of a ticklish feeling in the 
lower abdominal area.  He stated that he moved his bowels 
every other day, and examination of the rectum was negative.  
Clinical evaluation of the anus and rectum on the July 1954 
separation examination was negative.  The only complaint 
noted on that examination was hay fever.

The veteran testified at the March 2000 hearing that, while 
he was in service, he participated in making bunkers for ammo 
and he had to lift cross ties.  He stated that at this time 
his hemorrhoids started to itch and then became a light pain.  
He testified that he never went on sick call for the 
hemorrhoids because they did not "come down" until after he 
left service.  He indicated that he then went to a doctor and 
began using a medication inserted in the rectum for the 
hemorrhoids.  He stated that he still uses medication today, 
and evidence in the claims file dated in January 2001 shows 
that he was prescribed medication for hemorrhoids by VA.  
This document also shows that these prescriptions were 
previously filled several times in 1999.

A VA outpatient treatment record, a Progress Note dated in 
January 2000, reflected that the veteran reported continued 
problems with hemorrhoids and that he needed a new 
prescription for suppositories to use after his sitz bath.  
The veteran further reported that he had had this problem 
since he was in the military service more than forty-five 
years ago.  He stated that, when he had his exit physical, he 
discussed his hemorrhoids with the examiner.  On the Progress 
Note, it was then stated, "With the field conditions he 
served under and all the lifting of cross ties to build 
bunkers he certainly could have precipitated the swelling and 
pain he describes in his hemorrhoids during that time."  
This Progress Note was signed by S.H.A., CRNP, the latter 
initials indicating that S.H.A. is a certified registered 
nurse practitioner.  A nurse practitioner is a registered 
nurse with at least a master's degree in advanced nursing and 
advanced education in the primary care of particular groups 
of clients. Stedman's Medical Dictionary 1232 (26th ed. 
1995).

On an April 2000 VA examination report, the veteran reported 
that he did a lot of heavy lifting in the service and started 
feeling itching and aching in the rectal area before 
discharge but did not seek treatment until two months after 
discharge.  He stated that a civilian doctor told him he 
could have surgery but he chose not to and treated himself.  
Presently, he reported that he used sitz baths and topical 
creams for the external hemorrhoids and that he manually 
reduced internal hemorrhoids when they prolapse and then used 
suppositories to try to reduce the swelling.  On examination, 
there were no visible external hemorrhoids and not fistula 
noted.  The diagnosis was hemorrhoids -- treated medically -- 
chose not to have surgery.

On a July 2001 VA examination, the veteran repeated the 
history of having done heavy lifting in service and having 
developed itching in the rectal area.  The veteran stated 
that he did tell the physician at the time of separation 
about this feeling in the rectal area.  The VA examiner 
noted, upon review of the service medical records, that the 
military doctor did not document this.  On examination of the 
anus and rectum, there were no external hemorrhoids seen.  
The rectal walls appeared smooth.  The guaiac was negative.  
The veteran tolerated the rectal examination without 
difficulty.  The diagnosis was hemorrhoids under control; 
ongoing treatment since 1954 reported.  On an addendum, the 
VA examiner noted that internal hemorrhoids were visualized 
via sigmoidoscopy.

Service connection may be granted for a current disability 
where the evidence shows that that disability is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

The veteran asserts that his hemorrhoids are related to 
military service.  He has stated that he first developed 
itching and aching in the rectal area following heavy lifting 
in service.  He indicated at the March 2000 hearing that he 
never reported this to a doctor in service and first sought 
treatment after service.  However, he reported to the January 
2000 VA nurse and the July 2001 VA examiner that he did 
discuss the feeling in his rectal area with the examiner at 
the time of his separation examination.  Nevertheless, the 
service medical records, including the separation examination 
report, are negative for complaints or findings relevant to 
hemorrhoids.  Examinations of the rectum and anus in service 
were negative.  The Board finds that service medical records, 
which are documents contemporaneous with the period of 
service, more probative evidence than the veteran's 
recollection as to when he was first treated for hemorrhoids, 
or first felt the possible symptoms of hemorrhoids, nearly 
fifty years ago.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).

Thus, the Board concludes that the veteran's later statements 
that he first felt itching and aching in the rectal area in 
service do not constitute credible and probative evidence 
that he had hemorrhoids in service.  In so concluding, the 
Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the veteran's later statements do 
not hang together in a consistent manner with the negative 
findings on examinations of the rectum and anus conducted in 
service and, therefore, his later statements do not inspire 
belief.  Accordingly, the Board finds the later statements 
not credible and assigns them less probative weight than it 
does to the service medical records.

With regard to the VA nurse's statement that, "With the 
field conditions he served under and all the lifting of cross 
ties to build bunkers he certainly could have precipitated 
the swelling and pain he describes in his hemorrhoids during 
that time", the Board finds this statement too speculative 
to constitute medical evidence showing that hemorrhoids began 
in service.  Moreover, for the same reasons noted above, the 
Board assigns it less probative value than the service 
medical records which constitute evidence contemporaneous 
with service and which show that examinations of the rectum 
in service were negative.

The Board has weighed both the positive and negative evidence 
in this case and concludes that the preponderance of the 
evidence is against the claim for service connection for 
hemorrhoids.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for hemorrhoids is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

